DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 10 June 2022.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed.
	The Request for Continued Examination filed 10 June 2022 consists of an Information Disclosure Statement; the claims remain unchanged.  As a result, claims 1, 3-8, 10-15, and 17-21 are allowed for the reasons set forth in the Notice of Allowability mailed 9 May 2022.

Information Disclosure Statement
The information disclosure statement filed 10 June 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the single item provided in the statement is not identified properly per 37 CFR 1.98(b)(5), and the associated Non-Patent Literature publication is illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  
The examiner notes that the publication appears to be a listing of media related to the functionality of FIDO, FIDO2 and WebAuthn.  The examiner notes that the individual items disclosed in this listing would not be considered beyond the information provided in the submission (i.e., the titles of the media).  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145